DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franceschini U.S. PAP 2016/0012126 A1.

Regarding claim 1 Franceschini teaches a method of generating an automated answer to a question (method for searching, recommending, and exploring documents through conceptual associations, see par. [0005]), the method comprising: 
obtaining, by a computing device, a plurality of answer texts, an answer text being indexed with a summarized logical form, the summarized logical form expressing a main topic of the answer text in logical form (receiving a plurality of documents and extracting concepts from each of the documents. A degree of relation between each of the documents and concepts in a knowledge base is calculated, see par. [0005]); 
receiving a natural language query comprising the question (receiving a query, see par. [0005]); 
determining whether the natural language query matches a particular answer text from the plurality of answer texts based at least in part on the summarized logical form with which the particular answer text is indexed (determining one or more concepts from the query. For each of the concepts, a list of documents having a highest degree of relation to the concept is retrieved, see par. [0005]; querying deep conceptual indices, see par. [0033]); 
and providing the particular answer text in response to the question posed in the natural language query based at least in part on the natural language query being matched to the summarized logical form (outputting a list that is responsive to the one or more retrieved lists, see par. [0005]).
Regarding claim 2 Franceschini teaches the method of claim 1, wherein matching the natural language query to the particular answer text further comprises: 
generating a representation of the natural language query based at least in part on converting the natural language query to logical form (query can typically be formed by specifying a concept or a set of concepts in a user interface directly or indirectly by stating a query in natural language from which concepts are then extracted, see par. [0036]), the representation of the natural language query comprising at least one predicate and a plurality of variables that express the natural language query in first-order logic (a concept graph may have links which have type or equivalently predicate information, effectively creating subject, predicate, object triples, see par. [0041]); 
and matching the representation of the natural language query to the summarized logical form with which the text of the answer is indexed (measure the relevance of a concept to another concept by performing a weighting of each of the paths that connect a concept to another concept, see par. [0041]).
Regarding claim 3 Franceschini teaches the method of claim 1, wherein the particular answer text is indexed by a plurality of summarized logical forms, wherein at least one summarized logical form of the plurality of summarized logical forms indicates a potential question that is answered by the particular answer text ( the application where one seeks to enlarge a concept graph, an important challenge is that of automatically extracting strings of text which may be candidates for new concepts. One technique for automatic extraction can include processing the reference corpus using natural language processing technology and extracting all noun phrases that it contains. These noun phrases are natural candidates for incorporation as new concepts into the concept graph, see par. [0105]).
Regarding claim 4 Franceschini teaches the method of claim 3, wherein the at least one summarized logical form comprises a generalized representation of the potential question (the term “concept” refers to an abstract idea or general notion that can be specified using a collection of names or labels, and a corresponding description. Additionally, sample sentences describing the concept may be included in the description of the concept, see par. [0035]).
Regarding claim 5 Franceschini teaches the method of claim 1, further comprising: 
determining, by the computing device, that there is no match between the natural language query and the plurality of answer texts (a process for automatic new concept definition , see par. [0109]); 
obtaining, by the computing device for at least one answer of the plurality of answer texts, a virtual summarized logic form from a set of predefined virtual summarized logic forms, wherein the virtual summarized logic forms include a clause that is deductively related to a portion of the question (At block 402, a string of text is received, and at block 404, a corpus of data can be searched to locate additional text related to the string of text. The searching can include searching for both the string of text and for variants of the string of text. At block 406, concepts can be extracted from the additional text, see par. [0109]); 
determining whether the natural language query matches a particular answer text from the plurality of answer texts based at least in part on a virtual summarized logical form with which the particular answer text is indexed (the extracted concepts can be used to link the string of text to the concept graph. It is determined whether the string of text should be linked to an existing concept in the concept graph. The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities, see par. [0110]); 
and providing the particular answer text in response to the question posed in the natural language query based at least in part on the natural language query being matched to the virtual summarized logical form (412 documents that are conceptually related to the extracted concepts are returned based on the query, see par. [0111]).
Regarding claim 6 Franceschini teaches the method of claim 5, wherein a virtual summarized logic form comprises an extended predicate having a greater number of arguments than that of a predicate utilized in a corresponding summarized logical form (A concept graph can additionally be augmented with concepts found in new unstructured data sources, see par. [0113]).
Regarding claim 7 Franceschini teaches the method of claim 1, wherein the plurality of answer texts are further indexed with linking summarized logical forms, each linking summarized logical form including a virtual summarized logical form and a corresponding summarized logical form (a concept graph may have links which have type or equivalently predicate information, effectively creating subject, predicate, object triples. The capability of affecting the path scores using link types and weights allows the definition of a family of techniques for measuring the relevance of a concept to another concept, see par. [0041]).
Regarding claim 8 Franceschini teaches a computing device configured to generate an automated answer to a question (system, see par. [0261]), the computing device comprising: 
a computer-readable medium storing non-transitory computer-executable program instructions (The computer program product may include a computer readable storage medium having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, see par. [0263]); 
and a processing device communicatively coupled to the computer-readable medium for executing the non-transitory computer-executable program instructions, wherein executing the non-transitory computer-executable program instructions with the processing device causes the computing device to perform operations (a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks, see par. [0268]) comprising: 
obtaining a plurality of answer texts, an answer text being indexed with a summarized logical form, the summarized logical form expressing a main topic of the answer text in logical form (receiving a plurality of documents and extracting concepts from each of the documents. A degree of relation between each of the documents and concepts in a knowledge base is calculated, see par. [0005]); 
receiving a natural language query comprising the question (receiving a query, see par. [0005]); 
determining whether the natural language query matches a particular answer text from the plurality of answer texts based at least in part on the summarized logical form with which the particular answer text is indexed (determining one or more concepts from the query. For each of the concepts, a list of documents having a highest degree of relation to the concept is retrieved, see par. [0005]; querying deep conceptual indices, see par. [0033]); 
and providing the particular answer text in response to the question posed in the natural language query based at least in part on the natural language query being matched to the summarized logical form (outputting a list that is responsive to the one or more retrieved lists, see par. [0005]).

Regarding claim 9 Franceschini teaches the computing device of claim 8, wherein matching the natural language query to the particular answer text further comprises: 
generating a representation of the natural language query based at least in part on converting the natural language query to logical form (query can typically be formed by specifying a concept or a set of concepts in a user interface directly or indirectly by stating a query in natural language from which concepts are then extracted, see par. [0036]), the representation of the natural language query comprising at least one predicate and a plurality of variables that express the natural language query in first-order logic (a concept graph may have links which have type or equivalently predicate information, effectively creating subject, predicate, object triples, see par. [0041]); 
and matching the representation of the natural language query to the summarized logical form with which the text of the answer is indexed (measure the relevance of a concept to another concept by performing a weighting of each of the paths that connect a concept to another concept, see par. [0041]).
Regarding claim 10 Franceschini teaches the computing device of claim 8, wherein the particular answer text is indexed by a plurality of summarized logical forms, wherein at least one summarized logical form of the plurality of summarized logical forms indicates a potential question that is answered by the particular answer text ( the application where one seeks to enlarge a concept graph, an important challenge is that of automatically extracting strings of text which may be candidates for new concepts. One technique for automatic extraction can include processing the reference corpus using natural language processing technology and extracting all noun phrases that it contains. These noun phrases are natural candidates for incorporation as new concepts into the concept graph, see par. [0105]).
Regarding claim 11 Franceschini teaches the computing device of claim 10, wherein the at least one summarized logical form comprises a generalized representation of the potential question (the term “concept” refers to an abstract idea or general notion that can be specified using a collection of names or labels, and a corresponding description. Additionally, sample sentences describing the concept may be included in the description of the concept, see par. [0035]).
Regarding claim 12 Franceschini teaches the computing device of claim 8, wherein the operations further comprise: 
determining, by the computing device, that there is no match between the natural language query and the plurality of answer texts (a process for automatic new concept definition , see par. [0109]); 
obtaining, by the computing device for at least one answer of the plurality of answer texts, a virtual summarized logic form from a set of predefined virtual summarized logic forms, wherein the virtual summarized logic forms include a clause that is deductively related to a portion of the question (At block 402, a string of text is received, and at block 404, a corpus of data can be searched to locate additional text related to the string of text. The searching can include searching for both the string of text and for variants of the string of text. At block 406, concepts can be extracted from the additional text, see par. [0109]); 
determining whether the natural language query matches a particular answer text from the plurality of answer texts based at least in part on a virtual summarized logical form with which the particular answer text is indexed (the extracted concepts can be used to link the string of text to the concept graph. It is determined whether the string of text should be linked to an existing concept in the concept graph. The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities, see par. [0110]); 
and providing the particular answer text in response to the question posed in the natural language query based at least in part on the natural language query being matched to the virtual summarized logical form (412 documents that are conceptually related to the extracted concepts are returned based on the query, see par. [0111]).
Regarding claim 13 Franceschini teaches the computing device of claim 12, wherein a virtual summarized logic form comprises an extended predicate having a greater number of variables than that of a predicate utilized in a corresponding summarized logical form (A concept graph can additionally be augmented with concepts found in new unstructured data sources, see par. [0113])..
Regarding claim 14 Franceschini teaches the computing device of claim 8, wherein the plurality of answer texts are further indexed with linking summarized logical forms, each linking summarized logical form including a virtual summarized logical form and a corresponding summarized logical form (a concept graph may have links which have type or equivalently predicate information, effectively creating subject, predicate, object triples. The capability of affecting the path scores using link types and weights allows the definition of a family of techniques for measuring the relevance of a concept to another concept, see par. [0041]).
Regarding claim 15 Franceschini teaches a non-transitory computer-readable storage medium storing computer-executable program instructions for generating an automated answer to a question, wherein when executed by a processing device (The computer program product may include a computer readable storage medium having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, see par. [0263]), the program instructions cause the processing device to perform operations comprising: 
obtaining a plurality of answer texts, an answer text being indexed with a summarized logical form, the summarized logical form expressing a main topic of the answer text in logical form (receiving a plurality of documents and extracting concepts from each of the documents. A degree of relation between each of the documents and concepts in a knowledge base is calculated, see par. [0005]); 
receiving a natural language query comprising the question (receiving a query, see par. [0005]); 
determining whether the natural language query matches a particular answer text from the plurality of answer texts based at least in part on the summarized logical form with which the particular answer text is indexed (determining one or more concepts from the query. For each of the concepts, a list of documents having a highest degree of relation to the concept is retrieved, see par. [0005]; querying deep conceptual indices, see par. [0033]); 
and providing the particular answer text in response to the question posed in the natural language query based at least in part on the natural language query being matched to the summarized logical form (outputting a list that is responsive to the one or more retrieved lists, see par. [0005]).
Regarding claim 16 Franceschini teaches the non-transitory computer-readable storage medium of claim 15, wherein matching the natural language query to the particular answer text further comprises: 
generating a representation of the natural language query based at least in part on converting the natural language query to logical form (query can typically be formed by specifying a concept or a set of concepts in a user interface directly or indirectly by stating a query in natural language from which concepts are then extracted, see par. [0036]), the representation of the natural language query comprising at least one predicate and a plurality of variables that express the natural language query in first-order logic (a concept graph may have links which have type or equivalently predicate information, effectively creating subject, predicate, object triples, see par. [0041]); 
and matching the representation of the natural language query to the summarized logical form with which the text of the answer is indexed (measure the relevance of a concept to another concept by performing a weighting of each of the paths that connect a concept to another concept, see par. [0041]).
Regarding claim 17 Franceschini teaches the non-transitory computer-readable storage medium of claim 15, wherein the particular answer text is indexed by a plurality of summarized logical forms, wherein at least one summarized logical form of the plurality of summarized logical forms indicates a potential question that is answered by the particular answer text (the term “concept” refers to an abstract idea or general notion that can be specified using a collection of names or labels, and a corresponding description. Additionally, sample sentences describing the concept may be included in the description of the concept, see par. [0035]).
Regarding claim 18 Franceschini teaches the non-transitory computer-readable storage medium of claim 15, wherein the operations further comprise: 
determining, by the computing device, that there is no match between the natural language query and the plurality of answer texts (a process for automatic new concept definition , see par. [0109]); 
obtaining, by the computing device for at least one answer of the plurality of answer texts, a virtual summarized logic form from a set of predefined virtual summarized logic forms, wherein the virtual summarized logic forms include a clause that is deductively related to a portion of the question (At block 402, a string of text is received, and at block 404, a corpus of data can be searched to locate additional text related to the string of text. The searching can include searching for both the string of text and for variants of the string of text. At block 406, concepts can be extracted from the additional text, see par. [0109]); 
determining whether the natural language query matches a particular answer text from the plurality of answer texts based at least in part on a virtual summarized logical form with which the particular answer text is indexed (the extracted concepts can be used to link the string of text to the concept graph. It is determined whether the string of text should be linked to an existing concept in the concept graph. The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities, see par. [0110]); 
and providing the particular answer text in response to the question posed in the natural language query based at least in part on the natural language query being matched to the virtual summarized logical form (412 documents that are conceptually related to the extracted concepts are returned based on the query, see par. [0111]).
Regarding claim 19 Franceschini teaches the non-transitory computer-readable storage medium of claim 18, wherein a virtual summarized logic form comprises an extended predicate having a greater number of variables than that of a predicate utilized in a corresponding summarized logical form (A concept graph can additionally be augmented with concepts found in new unstructured data sources, see par. [0113]).
Regarding claim 20 Franceschini teaches the non-transitory computer-readable storage medium of claim 15, wherein the plurality of answer texts are further indexed with linking summarized logical forms, each linking summarized logical form including a virtual summarized logical form and a corresponding summarized logical form (a concept graph may have links which have type or equivalently predicate information, effectively creating subject, predicate, object triples. The capability of affecting the path scores using link types and weights allows the definition of a family of techniques for measuring the relevance of a concept to another concept, see par. [0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Teletia ‘991 teaches an information retrieval databased based on querying which includes first-order connections in a concept graph, see par. [0077].
Zelevinsky ‘529 teaches a system for performing semantic searches in a text corpus, see abstract.
Long ‘239 teaches a graph database which uses predicates to represent and store data without indexing, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656